Citation Nr: 1627589	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-30 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin irritation on feet and ankles.

2. Entitlement to service connection for a skin disorder, to include: tinea pedis and onychomycosis otherwise claimed as skin irritation on feet and ankles.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.    

The Veteran testified at a hearing in March 2016 before the undersigned.  A copy of the transcript is of record.

The Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Here, the Veteran's claim for service connection for skin irritation on the feet and ankles has been recharacterized as a claim for a skin condition, to include tinea pedis, otherwise claimed as skin irritation on feet and ankles, in order to fully capture the Veteran's symptomatology.  See id.


FINDINGS OF FACT

1. Service connection for skin irritation on feet and ankles was denied by an unappealed May 2005 rating decision.

2. Since the May 2005 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

3. The Veteran's tinea pedis and onychomycosis diagnosed during the appeal period is related to his period of active service. 


CONCLUSIONS OF LAW

1. The May 2005 rating decision that denied service connection for skin irritation on feet and ankles is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2. The evidence received since the May 2005 rating decision is new and material, and the claim for service connection for skin irritation on feet and ankles is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a skin disorder, to include: tinea pedis and onychomycosis otherwise claimed as skin irritation on feet and ankles, are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Here, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues decided on appeal given the fully favorable nature of the Board's decision.

New and Material Evidence

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, service connection for skin irritation on feet and ankles was denied by an unappealed May 2005 rating decision on the basis that there was no indication or continuity of treatment to show that tinea pedis diagnosed after separation from service was related to his active service.  This rating decision became final one year after notice was provided to the Veteran. 

Since that rating decision, additional evidence has been associated with the claims file.  In March 2016, the Veteran submitted a report from a private dermatology facility.  The September 2012 report stated that the Veteran had recurrent tinea pedis and opined that this condition was likely due to his period of active service.  

This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it provides a diagnosis of tinea pedis that has been related to his active service during the appeal period.  When viewed with the previous evidence of record, this evidence is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim.  As such, new and material evidence has been received, and reopening the claim is warranted.

Service Connection for a Skin Disability 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran claims that he has suffered from a recurrent skin disability of his feet and ankles since his separation from active service in 1993.  He has indicated that this condition manifests with symptoms that include: a rash, itching, and blisters on the soles of his feet bilaterally.  During flare-ups, he indicates that the condition spreads to his toes and ankles.  During his 2016 Board hearing, the Veteran testified that the skin condition began while he was stationed in Guam in 1990.  He said that he sought treatment for the condition when it persisted after he was transferred to Camp Pendleton.  The Veteran reports that he was prescribed topical medication for the condition at the time, but his symptoms remained.  He has reported that, despite repeated use of over the counter medication and attempts to seek private treatment, his skin condition has not resolved since his active service.

The Veteran's service treatment records show complaints of a rash on his arms, chest, and legs in June 1990.  He reported symptoms of a red, raised rash with severe itching of the skin that had persisted for one week.  He was diagnosed with contact dermatitis.  In August 1991, he reported symptoms of papules on the sole of his left foot for a week and a half.  On examination, the physician noted pustules on sole of the foot and on the third, fourth, and fifth toes with scaling and erythema.  A diagnosis of inflammatory tinea pedis was provided.  The Veteran was told to follow up in five to six weeks, but no further complaints regarding a skin condition are found in the Veteran's service treatment records.  His separation examination in March 1993 indicated that his skin and feet were normal, and no complaints of a skin condition were noted on his Report of Medical History at that time.  

In support of his claim, the Veteran has provided several private medical records demonstrating treatment for various skin complaints on his feet since service.  

In June 1997, the Veteran sought treatment for a blistery rash on the soles of his feet.  The Veteran reported that he was suffering from a "recurring rash on the soles of his feet that start as small blisters and itching."  The physician stated that the Veteran had characteristic nummular scarring on the sides of his feet and diagnosed dyshidrotic eczema.

In July 2002, the Veteran was treated for complaints of blisters on the soles of both feet and fungus of his left great toe nail.  He reported that both had been present since being in the Marines in the early 1990's.  He stated that he had been given medication to treat it at that time but that it was not effective, and that he had been treating using over-the-counter hydrocortisone since that time.  He was diagnosed with onychomycosis of the first and fifth toes, bilaterally, and bilateral interdigital tinea pedis. 

In May 2012, the VA obtained a medical opinion regarding the etiology of his reported skin condition.  The examiner indicated that dyshidrotic eczema had been diagnosed in June 1997 and tinea pedis had been diagnosed in August 1991.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran had been treated for erythematous pustules presumed to be inflammatory tinea pedis in 1991, and since discharge he had been treated for dyshidrotic eczema, onychomycosis, and vesicular tinea pedis involving the feet.  The examiner opined that onychomycosis was less likely as not caused by or a result of service as there was no mention of the condition in the service medical record.  The examiner stated that the last mention of tinea pedis was in 2002, and there was no evidence of a permanent residual or chronic disability that is subject to service connection.  Finally, the examiner stated that the dyshidrotic eczema was diagnosed following service and does not appear to be related to service; therefore, it was determined to be less likely than not caused by or a result of service.     

In September 2012, the Veteran sought treatment at a dermatology clinic for a rash on his feet that he reported had been problematic since 1990.  He indicated that condition had begun while he was on active duty in Guam.  He reported that the rash would wax and wane and it primarily will breakout along the soles and in between his toes.  The nurse practitioner that evaluated his feet diagnosed him with chronic tinea pedis secondary to exposure when he was in the military and onychomycosis.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Id.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1335; but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Upon review of all of the evidence of record, the Board finds the medical evidence of record to be at least in equipoise regarding the etiology of the Veteran's current skin disability.  The competent, credible lay statements of the Veteran combined with the nexus opinion by provided by the September 2012 dermatology practitioner are at least in equipoise with the negative opinion provided by the 2012 VA examiner.  While the weight afforded to the Veteran's dermatology practitioner is reduced by his lack of review of the claims file or the Veteran's in-service medical records, the Board finds the opinion probative as it addresses the Veteran's credible lay statements regarding his medical history.  The Board notes that the Veteran would be competent to report repeated instances of rash-like symptoms on the soles of his feet and his toes.  Further, the weight of the 2012 VA opinion is reduced by the examiner's statement that there was no evidence of symptoms of tinea pedis since 2002.  Beyond the Veteran's lay statements that he has repeatedly sought over the counter remedies for this condition, the evidence indicates that the Veteran had a diagnosed recurrence of tinea pedis a few months later in September 2012.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.)  Additionally, the 2012 VA examiner ignores evidence of record indicating a recurrent condition, such as, the notation of a "recurring rash on the soles of his feet" and "characteristic scarring" in 1997 and his reports of unresolved symptoms since service in July 2002.     

The Board finds that the opinion provided by the dermatology practitioner coupled with the Veteran's credible lay statements and hearing testimony at least place the evidence of a nexus between the Veteran's in-service tinea pedis and his current diagnosed skin disability (tinea pedis and onychomycosis) into equipoise.  Therefore, after resolving the benefit of the doubt in the favor of the Veteran, the Board finds that service connection for the Veteran's skin disorder, to include: tinea pedis, otherwise claimed as skin irritation on feet and ankles is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

The petition to reopen the previously denied claim for service connection for skin irritation on feet and ankles is granted. 

Entitlement to service connection for a skin disorder, to include: tinea pedis and onychomycosis otherwise claimed as skin irritation on feet and ankles, is granted. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


